                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MISSOURI
                                        NORTHERN DIVISION

JERRY C. STEELE II, et al.                       )
                                                 )
                                   Plaintiffs,   )
                                                 )
v.                                               ) Case No. 2:20-cv-00050-PLC
                                                 )
JOHN A. BLENZ, et al.                            )
                                                 )
                                   Defendants.   )

                            DEFENDANT EVERETT’S INC.’S
                    ANSWER AND AFFIRMATIVE DEFENSES TO PETITION

         Pursuant to Fed. R. Civ. P. 8, Defendant Everett’s Inc. (“Everett’s”) sets forth the

following answers and affirmative defenses to Plaintiffs’ Petition for Damages (Doc. 4):


         1.        Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 1 of the Petition and therefore denies the

same.

         2.        Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 2 of the Petition and therefore denies the

same.

         3.        Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 3 of the Petition and therefore denies the

same.

         4.        Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 4 of the Petition and therefore denies the

same.



{2580/0215: 00442212.DOCX.}                        1
         5.        Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 5 of the Petition and therefore denies the

same.

         6.        Everett’s admits the allegations contained in Paragraph 6 of the Petition.

         7.        Paragraph 7 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 7 of

the Petition.

         8.        Everett’s admits the allegations contained in Paragraph 8 of the Petition.

         9.        Everett’s denies the allegations contained in Paragraph 9 of the Petition.

         10.       Everett’s admits that Flint Hills Trucking is in the business of transporting goods

in interstate commerce but lacks knowledge or information sufficient to a form a belief about the

truth or falsity of the remaining allegations contained in Paragraph 10 of the Petition and

therefore denies the same.

         11.       Everett’s admits that Blenz was an owner-operator of Flint Hills Trucking and

was operating a tractor trailer but lacks knowledge or information sufficient to form a belief

about the truth or falsity of the remaining allegations contained in Paragraph 11 of the Petition

and therefore denies the same.

         12.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 12 of the Petition and therefore denies

the same.

         13.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 13 of the Petition and therefore denies

the same.



{2580/0215: 00442212.DOCX.}                          2
         14.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 14 of the Petition and therefore denies

the same.

         15.       Everett’s admits that Flint Hills Trucking was operating under its own U.S. DOT

number at the time of the subject motor vehicle collision but lacks knowledge or information

sufficient to form a belief about the truth or falsity of the remaining allegations contained in

Paragraph 15 of the Petition and therefore denies the same.

         16.       Paragraph 16 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 16 of

the Petition.

         17.       Paragraph 17 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 17 of

the Petition.

         18.       Paragraph 18 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 18 of

the Petition.

         19.       Paragraph 19 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 19 of

the Petition.

         20.       The allegations contained in Paragraph 20 of the Petition are not directed at

Everett’s. As such, no response is required. To the extent a response is required, Everett’s denies

the allegations contained in Paragraph 20 of the Petition.




{2580/0215: 00442212.DOCX.}                        3
         21.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 21 of the Petition and therefore denies

the same.

         22.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 22 of the Petition and therefore denies

the same.

         23.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 23 of the Petition and therefore denies

the same.

         24.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 24 of the Petition and therefore denies

the same.

         25.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 25 of the Petition and therefore denies

the same.


                                      AGENCY OF EVERETT’S


         26.       Everett’s admits it contracted with Flint Hills Trucking to haul certain cargo but

denies the remaining allegations contained in Paragraph 26 of the Petition.

         27.       Everett’s denies the allegations contained in Paragraph 27 of the Petition.

         28.       Everett’s denies the allegations contained in Paragraph 28 of the Petition.

         29.       Everett’s denies the allegations contained in Paragraph 29 of the Petition.

         30.       Everett’s admits it contracted with Flint Hills Trucking to haul certain cargo but

denies the remaining allegations contained in Paragraph 30 of the Petition.

{2580/0215: 00442212.DOCX.}                         4
         31.       Paragraph 31 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 31 of

the Petition.

         32.       Everett’s denies the allegations contained in Paragraph 32 of the Petition.

         33.       Everett’s denies the allegations contained in Paragraph 33 of the Petition.

         34.       Everett’s denies the allegations contained in Paragraph 34 of the Petition.

         35.       Everett’s denies the allegations contained in Paragraph 35 of the Petition.

         36.       Everett’s denies the allegations contained in Paragraph 36 of the Petition.

         37.       Everett’s admits that Flint Hills Trucking hauled certain loads for Everett’s but

denies the remaining allegations contained in Paragraph 37 of the Petition.

         38.       Paragraph 38 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 38 of

the Petition.

         39.       Everett’s denies the allegations contained in Paragraph 39 of the Petition.

         40.       Everett’s denies the allegations contained in Paragraph 40 of the Petition.

         41.       Everett’s admits it contracted with Flint Hills Trucking but denies the remaining

allegations contained in Paragraph 41 of the Petition.

         42.       Everett’s admits that it transmits payments to Flint Hills for Flint Hills work as an

independent contractor but lacks knowledge or information sufficient to form a belief about the

truth or falsity of the remaining allegations contained in Paragraph 42.

         43.       Everett’s admits that Blenz is an owner-operator of Flint Hills Trucking but lacks

knowledge or information sufficient to form a belief about the truth or falsity of the remaining

allegations contained in Paragraph 43.



{2580/0215: 00442212.DOCX.}                          5
         44.       Everett’s denies the allegations contained in Paragraph 44 of the Petition.

         45.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 45 of the Petition and therefore denies

the same.

         46.       Everett’s admits that Blenz operated the tractor-trailer but lacks knowledge or

information sufficient to form a belief about the truth or falsity of the remaining allegations

contained in subparagraph (a) of Paragraph 46 of the Petition. Further answering, Everett’s lacks

knowledge and information to form a belief about the truth or falsity of the allegations contained

in subparagraph (b) of Paragraph 46 of the Petition and therefore denies the same. Further

answering, Everett’s denies the allegations contained in subparagraph (c) of Paragraph 46 of the

Petition.

         47.       Paragraph 47 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 47 of

the Petition.

         48.       Paragraph 48 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 48 of

the Petition.

         49.       Paragraph 49 is a legal conclusion and therefore no response is required. To the

extent such a response is required, Everett’s denies the allegations contained in Paragraph 49 of

the Petition.

         50.       Everett’s denies the allegations contained in Paragraph 50 of the Petition.

         51.       Everett’s denies the allegations contained in Paragraph 51 of the Petition.

         52.       Everett’s denies the allegations contained in Paragraph 52 of the Petition.



{2580/0215: 00442212.DOCX.}                         6
         53.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 53 of the Petition and therefore denies

the same.

         54.       Everett’s denies the allegations contained in Paragraph 54 of the Petition.


                              COUNT I – WRONGFUL DEATH CLAIM


         55.       Everett’s hereby incorporates by reference the above paragraphs as if fully set

forth herein.

         56.       The allegations contained in Paragraph 56 of the Petition are not directed at

Everett’s. As such, no response is required. To the extent a response is required, Everett’s denies

the allegations contained in Paragraph 56 of the Petition.

         57.       Everett’s denies the allegations contained in Paragraph 57 of the Petition.

         58.       The allegations contained in Paragraph 58 of the Petition are not directed at

Everett’s. As such, no response is required. To the extent a response is required, Everett’s denies

the allegations contained in Paragraph 58 of the Petition.

         59.       Everett’s denies the allegations contained in Paragraph 59 of the Petition.

         60.       Everett’s denies the allegations contained in Paragraph 60 of the Petition.

         61.       Everett’s denies the allegations contained in Paragraph 61 of the Petition.


                                COUNT II – NEGLIGENCE PER SE


         62.       Everett’s hereby incorporates by reference the above paragraphs as if fully set

forth herein.

         63.       Everett’s denies the allegations contained in Paragraph 63 of the Petition.




{2580/0215: 00442212.DOCX.}                         7
         64.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 64 of the Petition and therefore denies

the same.

         65.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 65 of the Petition and therefore denies

the same.

         66.       Everett’s denies the allegations contained in Paragraph 66 of the Petition.

         67.       Everett’s denies the allegations contained in Paragraph 67 of the Petition.

         68.       Everett’s denies the allegations contained in Paragraph 68 of the Petition.

         69.       Everett’s denies the allegations contained in Paragraph 69 of the Petition.

         70.       Everett’s denies the allegations contained in Paragraph 70 of the Petition.


                          COUNT III – AGGRAVATING CIRCUMSTANCES


         71.       Everett’s hereby incorporates by reference the above paragraphs as if fully set

forth herein.

         72.       Everett’s lacks knowledge or information sufficient to form a belief about the

truth or falsity of the allegations contained in Paragraph 72 of the Petition and therefore denies

the same.

         73.       Everett’s denies the allegations contained in Paragraph 73 of the Petition.

         74.       Everett’s denies the allegations contained in Paragraph 74 of the Petition.


                                     AFFIRMATIVE DEFENSES


         75.       Everett’s denies each and every allegation not explicitly admitted above.




{2580/0215: 00442212.DOCX.}                         8
         76.       Plaintiffs fail to state a claim upon which relief may be granted because 49 U.S.C.

§ 14501 preempts Plaintiffs’ state law claims alleged against Everett’s.

         77.       Plaintiffs fail to state a claim upon which relief may be granted because Everett’s

did not have sufficient control or right of control over Blenz and Flint Hills to subject Everett’s

to vicarious liability.

         78.       Plaintiffs fail to state a claim upon which relief may be granted because the

parties did not intend to create a joint venture, there was no community of pecuniary interest

between the parties, and the parties did not have an equal voice or right.

         79.       If Plaintiffs sustained any injury or damage as alleged, which Everett’s denies,

said injury or damage was caused or contributed to be caused by the actions and/or inactions of

others whom Everett’s does not and cannot exercise control over.

         80.       If Plaintiffs sustained any injury or damage as alleged, which Everett’s denies,

said injury or damage was caused or contributed to be caused by the actions and/or inactions of

others, whose fault must be compared, to reduce or bar any recovery claimed by Plaintiffs.

         81.       If Plaintiffs were damaged as alleged, which Everett’s denies, the sole and

proximate cause of Plaintiffs’ damages, if any, were the intervening acts or omissions of persons

or entities other than Everett’s and over whom Everett’s had no control.

         82.       If Plaintiffs were damages as alleged, which Everett’s denies, then any and all

alleged injuries or damages suffered by Plaintiffs were the direct and proximate result of the

negligence, culpable conduct and/or fault of decedent Monica Steele, including but not limited to

her failure to keep a careful lookout and traveling at an excessive speed.




{2580/0215: 00442212.DOCX.}                         9
         83.       Everett’s is entitled to a reduction in any award made to Plaintiffs in proportion to

decedent Monica Steele’s relative degree of fault as compared to the fault of all tortfeasors

and/or other Defendants.

         84.       Plaintiffs cannot recover punitive damages as they cannot establish actual malice,

intentional or deliberate wrongdoing, aggravating or outrageous circumstances, an evil motive,

or a conscious act that willfully or wantonly disregarded the rights of Plaintiffs.

         85.       The violations of any statutes or regulations cited by Plaintiffs do not provide the

basis for private causes of action.

         86.       In accordance with Section 537.060, RSMo 2016, and in the event Plaintiffs have

or will in the future enter into any release, settlement agreement, covenant not to sue or not to

enforce a judgment, Everett’s prays for a reduction of Plaintiffs’ claims by the stipulated amount

of the agreement, or in the amount of consideration paid, whichever is greater.

         87.       In accordance with Federal Rules of Civil Procedure, Everett’s reserves the right

to amend its answer based upon information learned during discovery.


                                                         Respectfully Submitted,

                                                         SHAFFER LOMBARDO SHURIN, PC

                                                         /s/ Richard F. Lombardo
                                                         Richard F. Lombardo         MO#29478
                                                         Michael F. Barzee           MO#65764
                                                         2001 Wyandotte Street
                                                         Kansas City, Missouri 64108
                                                         816-931-0500
                                                         816-931-5775 (fax)
                                                         rlombardo@sls-law.com
                                                         mbarzee@sls-law.com
                                                         ATTORNEYS FOR DEFENDANT
                                                         EVERETT’S, INC.




{2580/0215: 00442212.DOCX.}                         10
                                   CERTIFICATE OF SERVICE


         NOW ON THIS 17th day of September 2020, the undersigned certifies that the above

was filed using the Court’s ECF filing system with a copy of the same sent to the parties of

record, including the following:


Jay Benson
THE BENSON LAW FIRM LLC
111 South Baltimore
P.O. Box 219
Kirksville, Missouri 63501
jbenson@cableone.net
ATTORNEY FOR PLAINTIFFS

Ted L. Perryman
1034 S. Brentwood Blvd, Suite 2100
St. Louis, MO 63117
tperryman@robertsperryman.com
ATTORNEY DEFENDANT BLENZ

                                           /s/ Richard F. Lombardo




{2580/0215: 00442212.DOCX.}                  11
